Walker, J.
At the time of the sale by Wheeler, the administrator of Young’s estate, to Bigelow, there was no law in Texas which directed that a land certificate must be sold at the door of the court house of the county in which the land lay, upon which the certificate may *85have been located. It is true the sale of the certificate carried with it to the purchaser any equity which the owner of the certificate might have acquired in the land on which it had been located, but the certificate had not yet merged in a patent; it was, therefore, only a chattel, and could.be sold, as other personal property, by an administrator. It was error then in the court to rule out the transcript of the proceedings of the Probate Court and the deed from Wheeler, the administrator of Toting, to Bigelow. The other errors assigned are rather the sequence of this one, except it be the fourth. This is against the charge of the court. We think the fourth, fifth and sixth charges, as asked by the plaintiff below and given by the court, are not in accordance with our statute (Art. 4694, Paschal’s Digest), and are therefore erroneous. Uninterrupted, peaceable possession for ten years, under our law, gives the possessor title to 640 acres, without any evidence of title. The record of a deed in a county where the land lies, though, upon subdivision of the county subsequent to the record of the deed, the land may fall within the new subdivision, is notice to purchasers. It is unnecessary to notice further the errors assigned. The judgment will be reversed and the cause remanded.
Beversed and remanded.